 

Case 4:20-cv-02883-HSG Document 18 Filed 02/23/21 Page 1 of 2

Mr. Piero A Bugoni Pro - Se FILED
c/o General Delivery

Washington DC 20090-9999 FEB 23 2021

| SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
IN THE UNITED STATES DISTRICT COURT

IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

Piero A. Bugoni Case No.: 4:20-C V-02883

PLAINTIFF
vs NOTICE OF APPEAL

Google Incorporated,

Microsoft Incorporated,

Yahoo! Incorporated
DEFENDANTS

Plaintiff hereby notifies This Court that he intends to appeal the Judgment terminating This

Matter to the Ninth Circuit U.S. Court of Appeals.

Submitted to the Court, This February 20, 2021

fA

Mr. Piero A. Bugoni, Plaintiff Pro - Se

 

Page 1 of 1

 

 
ment 18 Filed 02/23/21 Page 2 of 2

oS

VS / 7 Aol l PO RS CMA \ SABRE eats
Yt pe DOF] ON OS ln

0-cv-02883-HSG D
=a
SO
39
2S
Sha
fo
<

 

 

 

 

 

“ TF tal
- 2

oa <a zy aon dl

i ee a

 

evee “14 ‘uojyey 290g
aa jyeoy oujwed Ar OSL
juohng O8ld
